Citation Nr: 0726295	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  Jurisdiction is presently with the 
RO in Muskogee, Oklahoma.  

In March 2005, this matter was remanded to the RO for 
additional development.  The matter was subsequently returned 
to the Board for final appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

On February 8, 2006, the RO received VA treatment records 
pertinent to the veteran's claim on appeal.  The last 
supplemental statement of the case (SSOC) regarding this 
claim was issued on February 7, 2006, and there is no 
indication in the record that these VA treatment records were 
reviewed by the RO.  In March 2007, the Board sent the 
veteran a letter asking him if he wished to waive initial 
consideration of this evidence by the RO.  He has not 
provided this waiver.  Therefore, this matter must be 
remanded to RO for consideration of this newly submitted 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).  

As the case must be remanded for the foregoing reason, any 
recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the VA Oklahoma City and VA Montana 
Healthcare System, dated since February 
2006.

2.  Thereafter, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations, and 
consideration of all evidence received 
since issuance of the last SSOC on 
February 7, 2006, including, but not 
limited to, the records from the Oklahoma 
City VAMC dated from August 2005 through 
February 2006.  If any benefit sought on 
appeal remains denied, provide the veteran 
and his representative an SSOC.  Allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



